Exhibit 10.17

AGREEMENT OF PURCHASE AND SALE

by and between

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation,

as SELLER

and

AG NET LEASE ACQUISITION CORP.,

a Delaware corporation,

as BUYER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 CERTAIN DEFINITIONS

     1   

ARTICLE 2 PURCHASE AND SALE OF PROPERTY

     6   

Section 2.1 Sale

     6   

Section 2.2 Purchase Price

     7   

ARTICLE 3 BUYER’S DUE DILIGENCE

     8   

Section 3.1 Due Diligence Period

     8   

ARTICLE 4 TITLE

     8   

Section 4.1 Transfer of Title

     8   

Section 4.2 Evidence of Title

     8   

ARTICLE 5 SELLER’S REPRESENTATIONS AND WARRANTIES

     9   

Section 5.1 Representations and Warranties of Seller

     9   

Section 5.2 Survival; Limitation of Liability

     15   

Section 5.3 Seller’s Knowledge

     15   

Section 5.4 Indemnification

     15   

ARTICLE 6 RISK OF LOSS AND INSURANCE PROCEEDS

     15   

Section 6.1 Casualty

     15   

Section 6.2 Condemnation

     16   

ARTICLE 7 BROKERS AND EXPENSES

     16   

Section 7.1 Brokers

     16   

Section 7.2 Expenses

     17   

ARTICLE 8 COVENANTS OF SELLER

     18   

Section 8.1 Buyer’s Approval of Agreements Affecting the Property

     18   

Section 8.2 Material Adverse Changes

     18   

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE 9 CONDITIONS TO CLOSING

     19   

Section 9.1 Conditions to Buyer’s Obligation to Close

     19   

Section 9.2 Conditions to Seller’s Obligation to Close

     20   

Section 9.3 Failure to Satisfy Conditions

     20   

ARTICLE 10 CLOSING AND ESCROW

     20   

Section 10.1 Escrow Instructions

     20   

Section 10.2 Closing

     21   

Section 10.3 Deposit of Documents

     21   

Section 10.4 Pro-rations

     22   

Section 10.5 Remedies; Indemnification

     22   

ARTICLE 11 MISCELLANEOUS

     24   

Section 11.1 Notices

     24   

Section 11.2 Entire Agreement

     25   

Section 11.3 Entry and Indemnity

     25   

Section 11.4 Time

     25   

Section 11.5 Further Assurances

     26   

Section 11.6 Jury Trial Waiver

     26   

Section 11.7 No Merger

     26   

Section 11.8 Assignment

     26   

Section 11.9 Counterparts and Facsimile

     26   

Section 11.10 Governing Law; Consent to Jurisdiction

     26   

Section 11.11 Confidentiality

     27   

Section 11.12 Maintenance of the Property, Insurance

     27   

Section 11.13 Interpretation of Agreement

     28   

Section 11.14 General Rules of Construction

     28   

 

-ii-



--------------------------------------------------------------------------------

 

Section 11.15 Authority of Buyer

     28   

Section 11.16 Limited Liability

     28   

Section 11.17 Amendments

     28   

Section 11.18 Attorney Fees

     28   

SCHEDULES

Schedule 4.2 – Permitted Exceptions

Schedule 5.1(h) – Third Party Consents

Schedule 5.1(j) – Contracts

Schedule 5.1(k) – Permits

Schedule 5.1(l) – Plans

Schedule 5.1(m) – Warranties

Schedule 5.1(n) – Certificates of Occupancy

Schedule 5.1(p) – Environmental Matters

Schedule 5.1(s) – Agreements with Governmental Authorities

Schedule 5.1(aa) – Existing Insurance Policies

Schedule 5.1(bb) – Parking Spaces

Schedule 5.1(cc) – Financial Statements

EXHIBITS

Exhibit A – Real Property

Exhibit B – Equipment

Exhibit C – Form of Deed

Exhibit D – Form of Bill of Sale

Exhibit E – Deutsche Bank Lease SNDA

Exhibit F – [omitted]

Exhibit G – Form of FIRPTA Affidavit

Exhibit H – Form of Owner’s Affidavit

Exhibit I – Form of Tenant Waiver Letter

Exhibit J – Deutsche Bank Leased Premises

 

-iii-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) dated as of October 17, 2011
(the “Effective Date”), is by and between POWERWAVE TECHNOLOGIES, INC., a
Delaware corporation (“Seller”), and AG NET LEASE ACQUISITION CORP., a Delaware
corporation (“Buyer”).

WITNESSETH:

WHEREAS, Seller is the owner of that certain Property defined herein;

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement,
and

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows.

ARTICLE 1

CERTAIN DEFINITIONS

“Access Agreement” means that certain Site Access Agreement dated September 9,
2011, by and between Seller and Buyer, authorizing Buyer and its consultants to
perform certain environmental site assessments and testing activities at the
Real Property.

“Act of Bankruptcy” means (i) the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of a Person or a substantial
part of its property, (ii) the admission by a Person of its inability to pay its
debts as they become due, (iii) the making of a general assignment for the
benefit of such Person’s creditors, (iv) the commencement by or against a Person
of a voluntary or involuntary proceeding under the Bankruptcy Code or any
federal or state insolvency laws or laws for the composition of indebtedness or
for the reorganization of debtors, (v) the adjudication of a Person as a
bankrupt or insolvent or (vi) the taking of any action for the purpose of
effecting any of the foregoing.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Apportioned Items” is defined in Section 10.4(a).

“Appraisal” is defined in Section 3.1.

“Appurtenances” is defined in Section 2.1(c).

“ASTM Standard” means ASTM International’s Standard Practice for Environmental
Site Assessments, Phase I Environmental Site Assessment Process E1527-05.

“Bankruptcy Law” is defined in Section 5.1(g).

 

-1-



--------------------------------------------------------------------------------

“Bill of Sale” is defined in Section 4.1(b).

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Buyer” is defined in the introductory paragraph of this Agreement.

“Buyer Indemnified Parties” is defined in Section 5.4.

“Buyer’s Closing Deliveries” is defined in Section 10.3(b).

“Buyer’s Default” means the failure of Buyer, without legal excuse, to complete
the purchase of the Property.

“Buyer Transaction Expenses” is defined in Section 7.2(a).

“Certificates of Occupancy” is defined in Section 5.1(n).

“Closing” means the consummation of the purchase and sale contemplated
hereunder.

“Closing Date” is defined in Section 10.2.

“Closing Expenses” is defined in Section 7.2(a).

“Code” is defined in Section 10.3(a).

“Contracts” is defined in Section 2.1(f).

“Custodian” is defined in Section 5.1(g).

“Deed” is defined in Section 4.1(a).

“Deutsche Bank” means Deutsche Bank National Trust Company.

“Deutsche Bank Lease” means that Lease between Seller, as landlord, and Deutsche
Bank, as tenant, dated December 31, 1998, as amended by First Amendment to Lease
dated May 1, 2004, Second Amendment to Lease dated November 1, 2004, and Third
Amendment to Lease dated August 1, 2008, with respect to that portion of the
property described on Exhibit J.

“Deutsche Bank Lease SNDA” means that Subordination, Non-Disturbance and
Attornment Agreement dated as of the Closing Date by and among Seller, Buyer and
Deutsche Bank.

“Due Diligence Materials” means all due diligence deliveries delivered under the
Letter of Intent or this Agreement to Buyer.

“Effective Date” is defined in the introductory paragraph of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Environmental Law” means (a) whenever enacted or promulgated, any applicable
federal, state, foreign or local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity
(i) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (ii) concerning exposure to, or the use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, handling, labeling, production, disposal
or remediation of any Hazardous Substance, Hazardous Condition or Hazardous
Activity, as now or hereafter in effect and (b) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations or injuries or damages due to or threatened as a result
of the presence of, exposure to, or inadvertent ingestion of, any Hazardous
Substance. The term Environmental Law includes, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act (CERCLA),
the Clean Air Act, the Clean Water Act, the Solid Waste Disposal Act, the Toxic
Substance Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Occupational Safety and Health Act, the National Environmental Policy Act
and the Hazardous Materials Transportation Act, each as amended and hereafter in
effect and any similar state or local law.

“Environmental Reports” is defined in Section 5.1(p).

“Environmental Violation” means (a) any direct or indirect discharge, disposal,
spillage, emission, escape, pumping, pouring, injection, leaching, release,
seepage, filtration or transporting of any Hazardous Substance at, upon, under,
onto or within the Property, or from the Property to the environment, in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to any federal, state or local government or any other Person for the costs of
any removal or remedial action or natural resources damage or for bodily injury
or property damage, (b) any deposit, storage, dumping, placement or use of any
Hazardous Substance at, upon, under or within the Property or which extends to
any adjoining property in violation of any Environmental Law or in excess of any
reportable quantity established under any Environmental Law or which could
result in any liability to any federal, state or local government or to any
other Person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding of any drums, barrels, containers or other receptacles containing any
Hazardous Substances in violation of any Environmental Laws, (d) any activity,
occurrence or condition which could result in any liability, cost or expense to
Buyer, Seller, Buyer’s lender or any other owner or occupier of the Property, or
which could result in a creation of a lien on the Property under any
Environmental Law or (e) any violation of or noncompliance with any
Environmental Law.

“Equipment” is defined in Section 2.1(e).

“Existing Insurance Policies” is defined in Section 5.1(cc).

“Fee Cap” is defined in Section 7.2(a).

 

-3-



--------------------------------------------------------------------------------

“Financial Statements” is defined in Section 5.1(cc).

“Fixtures” is defined in Section 2.1(d).

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any federal, state or local government,
authority, agency or regulatory body.

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (a) procures, generates or creates any Hazardous
Substance, (b) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, soil, ground water,
watercourses or water systems), (c) involves the containment or storage of any
Hazardous Substance or (d) would cause the Property or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of USTs.

“Hazardous Substance” means (a) any substance, material, product, petroleum,
petroleum product, derivative, compound, mineral (including asbestos), chemical,
gas, medical waste, other pollutant, or mixture thereof, that is toxic, harmful
or hazardous or acutely hazardous to the environment or public health or safety
or (b) any substance supporting a claim under any Environmental Law, whether or
not defined as hazardous as such under any Environmental Law. Hazardous
Substances include, without limitation, any toxic or hazardous waste, pollutant,
contaminant, industrial waste, petroleum or petroleum-derived substances or
waste, radon, radioactive materials, asbestos, asbestos-containing materials,
urea-formaldehyde foam insulation, lead, mold or other microbial contamination,
and polychlorinated biphenyls.

“Improvements” is defined in Section 2.1(b).

“Indemnified Party” is defined in Section 7.1.

“Intangible Property” is defined in Section 2.1(f).

“Lease Agreement” means a Lease Agreement to be entered into as of the Closing
Date, between Buyer or its assignee, as landlord, and Seller, as tenant, with
respect to the Property, in form and substance to be agreed upon by Buyer and
Seller.

“Legal Requirements” means the requirements of all present and future laws,
including all permit and licensing requirements and all covenants, restrictions
and conditions, including all easement agreements, now or hereafter of record
which may be applicable to Seller or to the Property, or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration, improvement,
repair or restoration of the Property.

 

-4-



--------------------------------------------------------------------------------

“Letter of Intent” means that certain letter of intent dated September 7, 2011
entered into by Seller and Buyer related to the Transaction.

“Outside Date” is defined in Section 10.2.

“Permits” is defined in Section 5.1(k).

“Permitted Encumbrances” means, collectively, (i) Permitted Exceptions and
(ii) all Legal Requirements now or hereafter in effect relating to the Property.

“Permitted Exceptions” is defined in Section 4.2.

“Person” means an individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated association, any other entity or any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.

“Plans” is defined in Section 5.1(l).

“Property” is defined in Section 2.1.

“Proprietary Information” means any written, oral, documentary or other
information (including reports, tests, and studies) relating to the Transaction
which is received by one party from the other party (or from third parties
through the other party’s authorization) and is not publicly available,
including, without limitation, (a) information relating to the ownership,
condition, operation and/or financial performance of the Property, (b) the fact
that discussions or negotiations are taking place between the parties with
respect the Transaction, and (c) information relating to the terms and
conditions on which Buyer is willing to enter into the Transaction and the terms
on which Buyer is able to obtain financing with respect to the Transaction.
Information shall not be deemed Proprietary Information if such information:
(i) is already known to the receiving party without obligation of
confidentiality, from a source other than the other party; (ii) is or hereafter
becomes publicly known by the receiving party through no wrongful act, fault or
negligence of the receiving party; (iii) is received by the receiving party
without restriction and without breach of this or any other Agreement from a
third party entitled to disclose it or (iv) is independently developed by the
receiving party.

“Purchase Price” is defined in Section 2.2(a).

“Real Property” is defined in Section 2.1(a).

“REC” means a recognized environmental condition, as defined by the ASTM
Standard.

“Seller” is defined in the introductory paragraph of this Agreement.

“Seller’s Closing Deliveries” is defined in Section 10.3(a).

“Seller’s Default” means the failure of Seller, without legal excuse, to
complete the sale of the Property.

 

-5-



--------------------------------------------------------------------------------

“Seller’s Transaction Expenses” means all costs and expenses incurred by the
Seller in connection with the consummation of the Transaction, including,
without limitation, Seller’s reasonable attorney’s fees and expenses.

“Specially Designated National or Blocked Person” is defined in Section 5.1(f).

“Termination Notice” is defined in Section 3.2.

“Third Party Consents” is defined in Section 5.1(h).

“Third Party Reports” is defined in Section 3.1.

“Title Commitment” is defined in Section 3.1.

“Title Company” means the office of Fidelity National Title Insurance Company
located at 1 Park Avenue, Suite 1402, New York, New York 10016, Attn: Robert L.
Simon, Esq.

“Title Policy” is defined in Section 4.2.

“Transaction” means the transactions contemplated in this Agreement.

“USTs” is defined in Section 5.1(p).

“Vacant Parcel” means that certain undeveloped parcel of real property
containing approximately 2.87 acres and owned by Seller. Such parcel is
identified as tax parcel number 403-061-06.

“Warranties” is defined in Section 5.1(m).

ARTICLE 2

PURCHASE AND SALE OF PROPERTY

Section 2.1 Sale. Seller hereby agrees to sell and convey to Buyer, and Buyer
hereby agrees to purchase and acquire from Seller, subject to the terms and
conditions set forth herein, the following:

(a) the real property located at 1761-1801 E. St. Andrew Place, Santa Ana,
California 92705 and the Vacant Parcel, both being more particularly described
on Exhibit A (collectively, the “Real Property”);

(b) the building containing approximately 367,045 square feet in the aggregate
and all other structures and improvements situated on, or affixed or appurtenant
to the Real Property (collectively, the “Improvements”), but excluding any
utility facilities, structures or equipment owned by applicable utility
companies;

(c) all tenements, hereditaments, easements, rights-of-way, rights, privileges
in and to the Real Property, including (i) easements over other lands granted by
any easement agreement and (ii) any streets, ways, alleys, vaults, gores or
strips of land adjoining the Real Property (collectively, the “Appurtenances”);

 

-6-



--------------------------------------------------------------------------------

(d) all fixtures (excluding the improvements that make up the underground vault
at the Real Property (the “Underground Vault”), the wireless telecom equipment
located in the Underground Vault which can be raised out of the ground by a
remote operator, the monopole (in the form of an artificial palm tree) located
at the front of the Real Property that contains certain of Seller’s antenna
products, the antenna chamber inside of the Real Property that is used to test
the properties of wireless antennas, uninterruptible powers supplies, two
compressed air systems that are used in Seller’s manufacturing processes,
television monitors in the Real Property (other than any television monitors
used in the security system for the Real Property), and wireless
telecommunications equipment on the roof of the Real Property, including
antennas and tower mounted amplifiers) located on or affixed to the Real
Property or the Improvements (collectively, the “Fixtures”);

(e) all machinery, equipment (excluding the improvements that make up the
Underground Vault, the wireless telecom equipment located in the Underground
Vault which can be raised out of the ground by a remote operator, the monopole
(in the form of an artificial palm tree) located at the front of the Real
Property that contains certain of Seller’s antenna products, the antenna chamber
inside of the Real Property that is used to test the properties of wireless
antennas, uninterruptible powers supplies, two compressed air systems that are
used in Seller’s manufacturing processes, television monitors in the Real
Property (other than any television monitors used in the security system for the
Real Property), and wireless telecommunications equipment on the roof of the
Real Property, including antennas and tower mounted amplifiers) and other
property described in Exhibit B (collectively, the “Equipment”); and

(f) all intangible personal property owned by Seller as of the Closing Date and
used in the ownership, use or operation of the Property, including, without
limitation, all Plans, Permits, Warranties, leases and lease rights with respect
to the Property; and utility contracts, service contracts and other agreements
with respect to the Property (the “Contracts”) (collectively, the “Intangible
Property”).

All of the items referred to in subparagraphs (a), (b), (c), (d), (e) and
(f) above are collectively referred to as the “Property.”

Section 2.2 Purchase Price.

(a) The purchase price of the Property is Forty-Nine Million Five Hundred Fifty
Thousand Dollars ($49,550,000) (the “Purchase Price”). The Purchase Price shall
be paid to Seller in immediately available funds via wire transfer at the
Closing.

(b) On the Effective Date, Buyer has delivered to Seller and Seller acknowledges
receipt of cash in the sum of One Hundred and No/100 Dollars ($100.00) (the
“Independent Contract Consideration”) which amount has been bargained for and
agreed to as consideration for Buyer’s exclusive right and option to purchase
the Property and for and in consideration of Seller’s execution and delivery of
this Agreement. The Independent Contract Consideration is in addition to and
independent of all other consideration provided in this Agreement, and is
nonrefundable in all events. Under no event shall Buyer have any right to
reimbursement of the Independent Contract Consideration.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 3

BUYER’S DUE DILIGENCE

Section 3.1 Due Diligence. Prior to the execution of this Agreement, Buyer
reviewed the Due Diligence Materials, conducted a physical inspection of the
Property, and obtained and reviewed those of the following it so desired
(collectively, the “Third Party Reports”): (i) an engineering / property
condition report, including a roof report and a building structural analysis;
(ii) an environmental assessment report(s), including a Phase II Environmental
Assessment performed subject to the terms of the Access Agreement; (iii) a title
report and commitment for title insurance from the Title Company, together with
copies of the underlying documents (the “Title Commitment”); (iv) a current “as
built” ALTA survey; (v) an MAI appraisal (the “Appraisal”); (vi) a seismic
report, and (viii) an Americans with Disabilities Act survey. The Third Party
Reports are satisfactory to Buyer and, following the execution of this
Agreement, Buyer shall have no right to terminate this Agreement for matters
that were the subject of Buyer’s review of the Due Diligence Materials or the
Third Party Reports or results of the physical inspection of the Property.
Notwithstanding the foregoing, as Buyer and Seller agreed to the sale and
purchase of the Vacant Parcel subsequent to the sale of the portion of the Real
Property containing the Improvements, Buyer has not received certain of the
Third Party Reports related to the Vacant Parcel and Seller and Buyer agree that
Buyer reserves the right to object to matters contained in the Third Party
Reports for the Vacant Parcel, provided, however, Buyer agrees to promptly
object to any such matters upon receipt and review of the Third Party Reports.

ARTICLE 4

TITLE

Section 4.1 Transfer of Title. At the Closing, Seller shall convey to Buyer
title to:

(a) the Real Property, Fixtures, Improvements and Appurtenances by good and
sufficient Grant Deed in the form of Exhibit C (the “Deed”); and

(b) the Equipment and Intangible Property by good and sufficient Bill of Sale in
the form of Exhibit D (the “Bill of Sale”).

Section 4.2 Evidence of Title. Delivery of title in accordance with Section 4.1
shall be evidenced by the willingness of the Title Company to issue, at the
Closing, its standard Owner’s American Land Title Association Policy of Title
Insurance (the “Title Policy”) in the amount of the Purchase Price showing title
to the Real Property, Improvements and Appurtenances vested in Buyer, containing
such endorsements as Buyer shall reasonably request and subject to no exceptions
other than the following (“Permitted Exceptions”):

 

-8-



--------------------------------------------------------------------------------

(a) interest of Deutsche Bank as a tenant in possession, subject to the Deutsche
Bank SNDA to be executed at Closing;

(b) non-delinquent liens for local real estate taxes and assessments;

(c) the exceptions set forth on Schedule 4.2 attached hereto; and

(d) such other exceptions as Buyer has approved or waived in writing.

ARTICLE 5

SELLER’S REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer that as of the date hereof and the Closing Date:

(a) Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing in the State of California. Seller’s principal
place of business is in Santa Ana, California.

(b) Seller has full power, authority and legal right to sell the Property to
Buyer and execute and deliver this Agreement and the Lease Agreement, execute
and deliver the Deed, Bill of Sale, and such instruments, documents and
agreements referenced therein, and perform and observe the terms and conditions
of each of the documents described above.

(c) This Agreement (i) is duly authorized, executed and delivered by Seller,
(ii) is a legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its terms, (iii) does not violate any of Seller’s
charter documents and (iv) does not conflict with or result in the breach of any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority binding upon Seller, or result in the breach of any term
or provision of, or constitute a default, or result in the acceleration of any
obligation under any loan agreement, indenture, financing agreement, or any
other agreement or instrument of any kind to which Seller is a party or to which
Seller or the Property is subject.

(d) All other documents executed by Seller which are to be delivered to Buyer at
the Closing, at the time of the Closing (including, without limitation, the
Lease Agreement), (i) will be duly authorized, executed and delivered by Seller,
(ii) will be legal, valid and binding obligations of Seller enforceable against
Seller in accordance with their terms, (iii) will not violate any of Seller’s
charter documents and (iv) will not conflict with or result in the breach of any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority binding upon Seller, or result in the breach of any term
or provision of, or constitute a default, or result in the acceleration of any
obligation under any loan agreement, indenture, financing agreement, or any
other agreement or instrument of any kind to which Seller is a party or to which
Seller or the Property is subject.

(e) Seller is not a foreign corporation, foreign partnership, foreign trust
and/or foreign estate (as those terms are defined in the Internal Revenue Code
of 1986, as amended and in the accompanying regulations), and Seller’s U.S.
employer identification number is 11-2723423.

 

-9-



--------------------------------------------------------------------------------

(f) Neither Seller nor any of Seller’s members, owners, officers, or directors
is a Specially Designated National or Blocked Person. As used herein, the term
“Specially Designated National or Blocked Person” shall mean a Person
(i) designated by the Office of Foreign Assets Control at the U.S. Department of
the Treasury, or other U.S. governmental entity, and appearing on the List of
Specially Designated Nationals and Blocked Persons
(http://www.ustreas.gov/offices/enforcement/ofac/sdn/ index.shtml), which List
may be updated from time to time; or (ii) with whom Buyer or its affiliates are
prohibited from engaging in transactions by any trade embargo, economic sanction
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States.

(g) Seller has not commenced a voluntary case under Bankruptcy Law nor has there
been commenced against Seller an involuntary case under Bankruptcy Law, nor has
Seller consented to the appointment of a Custodian of it or for all or any
substantial part of its property, nor has a court of competent jurisdiction
entered an order or decree under any applicable Bankruptcy Law that is for
relief against Seller or appoints a Custodian for Seller or for all or any
substantial part of Seller’s property. The term “Bankruptcy Law” means the
United States Bankruptcy Code, 11 U.S.C.A. §§ 101 et seq. or any federal or
state insolvency laws or laws for composition of indebtedness or for the
reorganization of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

(h) Except for the approvals and consents listed in Schedule 5.1(h) (the “Third
Party Consents”), no authorizations, consents or approvals of or filings with
any Governmental Authority or any other Person is required with respect to
Seller for the execution and delivery of this Agreement and the performance of
its obligations hereunder. Seller has obtained, or will have obtained prior to
the Closing, all Third Party Consents.

(i) The Deutsche Bank Lease is the only lease affecting the Property. Seller has
provided Buyer with a true and complete copy of the Deutsche Bank Lease,
including all amendments and modifications thereto. The Deutsche Bank Lease is
in full force and effect and is a legal, valid, binding and enforceable
obligation of Seller, and to Seller’s knowledge, of Deutsche Bank. To Seller’s
knowledge, no event has occurred which with the giving of notice or the passage
of time, or both, would constitute a default under the Deutsche Bank Lease which
remains uncured. Seller has received no written notice of default from any
Person alleging any default which remains uncured under the Deutsche Bank Lease
on the part of any party to such lease. Deutsche Bank is in possession of its
respective premises and has not vacated or abandoned its premises or any portion
thereof, nor has such tenant given Seller notice, verbal or otherwise, of their
intent to so vacate or abandon their space or any portion thereof at any time in
the future. Neither Deutsche Bank nor any Person has any purchase option,
termination option, right of first refusal, right of first offer or similar
right to purchase the Property or any portion thereof. There are no earned and
unpaid broker’s fee or commission obligations with respect to the Deutsche Bank
Lease and there are no brokerage agreements or understandings related to
commissions that could be payable in the future in connection with an extension,
expansion or similar occurrence with respect to the Deutsche Bank Lease.

 

-10-



--------------------------------------------------------------------------------

(j) The list of Contracts in Schedule 5.1(j) is a complete list of all of the
Contracts affecting the Property to which Seller is a party and which will be
binding on Buyer or the Property following the Closing. Seller has provided
Buyer with a true and complete copy of each Contract. Each Contract is in full
force and effect and is a legal, valid, binding and enforceable obligation of
Seller, and to Seller’s knowledge, of the other parties thereto. Except as
disclosed to Buyer, none of the Contracts has been amended, modified or
supplemented and no provision of any of the Contracts has been waived. Seller
will remain the contract party on all Contracts and all Contracts shall remain
the responsibility of Seller, as tenant under the Lease Agreement following
Closing, unless expressly assumed by Buyer in connection with the Closing of the
Transaction.

(k) To Seller’s knowledge, the list of permits in Schedule 5.1(k) is a complete
list of all permits, licenses, approvals and easements mandated or necessary in
order to permit Seller to carry on its business (the “Permits”). Seller has
provided Buyer with a true and complete copy of each Permit. To Seller’s
knowledge, each Permit (i) has been properly issued and is fully paid for;
(ii) is in full force and effect and no suspension, cancellation or amendment of
any of such Permit is threatened; and (iii) is transferable and will not be
revoked, invalidated, violated or otherwise adversely affected by the
Transaction.

(l) The list of plans in Schedule 5.1(l) is a complete list of all building
plans, specifications and drawings with respect to the Improvements (the
“Plans”) in the possession of Seller. Seller has delivered to Buyer correct and
complete copies of the Plans in Seller’s possession.

(m) The list of warranties in Schedule 5.1(m) is a complete list of all
assignable guaranties, warranties, certificates, rights and privileges with
respect to the Improvements (the “Warranties”) in the possession of Seller.
Seller has delivered to Buyer correct and complete copies of the Warranties in
Seller’s possession.

(n) To Seller’s knowledge, the certificates of occupancy listed on Schedule
5.1(n) are true and complete copies of all of the certificates of occupancy
required for the occupancy and operation of the Improvements (the “Certificates
of Occupancy”). To Seller’s knowledge, the Certificates of Occupancy have been
properly issued and all fees payable in connection therewith have been paid in
full. To Seller’s knowledge, no applications are pending to amend such
Certificates of Occupancy, and there are no pending or threatened proceedings to
cancel, suspend, amend or revoke such Certificates of Occupancy and there are no
uncured violations of Legal Requirements affecting the zoning, use, development,
maintenance, condition or operation of the Property, or any portion thereof
(including the conduct of business operations thereon).

(o) To Seller’s knowledge, all water, sewer, gas, electric, telephone, cable,
drainage facilities and all other utilities required by applicable Legal
Requirements or by the use and operation of the Property, together with all
easements and rights of way necessary for the use and enjoyment thereof, are
installed to the property lines of the Property, are connected pursuant to valid
permits, are adequate to service the Property for its current use and so as to
comply with applicable Legal Requirements and are in good working order and
repair. To Seller’s knowledge, all permits and connection fees are fully paid
and no action is necessary on the part of Buyer to transfer such permits
thereto. To Seller’s knowledge, no fact or condition exists which would result
in the termination of such utility services to the Property.

 

-11-



--------------------------------------------------------------------------------

(p) Seller makes the following representations and warranties related to
environmental matters at the Property:

(i) Seller has delivered to Buyer complete, unedited and unredacted copies of
the environmental reports previously obtained by Seller and in its possession,
including without limitation any drafts or unissued reports (the “Environmental
Reports”). The Environmental Reports are the latest reports relating to
environmental conditions at or about the Property that Seller or any principal
of Seller or other entity making up Seller has obtained or possesses.

(ii) To Seller’s knowledge, Seller is not currently in violation of any
Environmental Laws at the Property. By delivery of the Due Diligence Materials,
Seller has provided Buyer with all information related to known violations of
Environmental Laws, if any.

(iii) Other than as described on Schedule 5.1(p), or disclosed in the Due
Diligence Materials or the Third Party Reports:

(A) Pursuant to California Health and Safety Code section 25359.7, Seller hereby
gives notice to Buyer, and Buyer hereby acknowledges receipt of such notice from
Seller, that Seller does not know of or have reasonable cause to believe that a
release of Hazardous Substances has come to be located on or beneath the
Property.

(B) Seller has not received any written notice, report or information regarding
any existing and uncured violations of, or any corrective, investigatory or
remedial obligations, arising under Environmental Laws with respect to the
present operations of the Property;

(C) Seller has received no written notice of, and Seller otherwise has no
knowledge of, any hazardous or toxic substances, materials or wastes, pollutants
or contaminants (including, without limitation, petroleum and petroleum
products, asbestos, PCBs and lead-based paint) used, stored or disposed of at
the Property;

(D) Seller has no knowledge of any underground storage tanks (the “USTs”)
currently located on or under the Property, and

(E) Seller has not entered into any indemnity (either benefiting or burdening
Seller), cost-sharing, access or other agreements related to any Hazardous
Substances on the Property.

(q) To Seller’s knowledge, the Property is not currently in violation of any
applicable Legal Requirements, including without limitation the Americans With
Disabilities Act, 42 U.S.C.A. §§ 1201 et seq., or of any requirements of any
Governmental Authority, including without limitation zoning, subdivision,
building and environmental requirements.

 

-12-



--------------------------------------------------------------------------------

(r) The Property is separately assessed for purposes of ad valorem real property
taxes. All platting and replatting requirements in respect of the Real Property
have been satisfied to accommodate the operation of the Improvements and no
subdivision or parcel map not already obtained is required to transfer the
Property to Buyer. There is no special or preferential assessment in effect with
respect to the Property.

(s) To Seller’s knowledge, no variances, reliance on adjacent property or
special exception is required for the operation and use of the Improvements as
currently operated and used.

(t) There are no actions, suits, proceedings or governmental investigations
pending or, to Seller’s knowledge, threatened against or affecting Seller or the
Property at law or in equity before any court or administrative office or
agency, except as disclosed in the Due Diligence Materials: (i) which could
reasonably be expected to adversely affect Seller’s right to sell and/or lease
the Property; (ii) which could reasonably be expected to result in any material,
adverse change in Seller’s business or financial condition; (iii) which could
reasonably be expected to adversely affect the current use or operation of the
Property or (iv) which could reasonably be expected to adversely affect Seller’s
ability to perform its obligations under this Agreement or the Lease Agreement.

(u) The Property is not pledged to secure any indebtedness of Seller or any
other Person.

(v) To Seller’s knowledge, there are no existing unrecorded deeds, mortgages,
land contracts, options to purchase, agreements or other instruments adversely
affecting title to the Property, and none of Seller or any agent, officer,
employee or principal thereof has done anything to create any unrecorded lien,
encumbrance, transfer of interest, constructive trust, or other equity in the
Property whatsoever.

(w) All real property taxes and assessments due and payable with respect to the
Property have been paid in full. There are no tax appeals, tax certiorari
proceedings, tax reduction proceedings or tax protests pending with respect to
the Property.

(x) Seller has not received written notice from any Governmental Authority or
any other entity responsible therefor of any fact or condition that would result
in the termination of (i) the current, unimpaired vehicular and pedestrian
access from the Property to presently existing public roads or (ii) access from
the Property to existing sewer or other utility facilities servicing, adjoining
or situated on the Property.

(y) To Seller’s knowledge, the Improvements and Equipment are in good condition
and repair and there are no physical or mechanical defects in the Improvements,
including without limitation the roof, the structural components, the plumbing,
heating, ventilation, air conditioning, elevators, fire detection and electrical
systems, except as disclosed in the Due Diligence Materials or Third Party
Reports. There is no actual or, to Seller’s knowledge, threatened settlement,
earth movement, termite infestation or damage, or mold or other microbial
contamination affecting the Property, except as disclosed in the Due Diligence
Materials or Third Party Reports.

 

-13-



--------------------------------------------------------------------------------

(z) To Seller’s knowledge, there are no condemnation, eminent domain, zoning or
other land-use regulation proceedings, either instituted or planned to be
instituted, which would adversely affect either the use and operation of the
Property for its present use or the value of the Property, nor has Seller
received notice of any special assessment proceedings affecting the Property.

(aa) Schedule 5.1(aa) contains a list of the existing insurance policies
maintained by Seller with respect to the Property (the “Existing Insurance
Policies”). Seller has not received any written notice or demand from any of the
insurers of all or any portion of the Property (or insurers of any activities
conducted thereon) to correct or change any existing physical condition on the
Property or any practice of Seller. Seller is in compliance with and not in
violation of any insurance policies maintained by Seller affecting all or any
portion of the Property.

(bb) Schedule 5.1(bb) sets forth the number of existing parking spaces at the
Property.

(cc) Schedule 5.1(cc) sets forth the financial statements of Seller furnished to
Buyer (the “Financial Statements”). The Financial Statements are true and
correct in all material respects, have been prepared in accordance with GAAP
throughout the periods indicated and fairly present the financial condition of
Seller for the respective periods indicated therein, subject to customary
year-end adjustments with respect to the unaudited financial statements. Except
as expressly disclosed to Buyer on or prior to Closing related to the
anticipated sales of Seller in the third quarter of 2011, from July 3, 2011 to
the Effective Date, there has been no adverse change in any material respect in
the assets, liabilities, condition (financial or otherwise) or business of
Seller from that set forth or reflected in the above-mentioned financial
statements other than changes in the ordinary course of business, none of which
is materially adverse.

(dd) Seller has not received any written notice that the Property is or will be
subject to or affected by any moratoria on additional developments or
expansions.

(ee) Seller has not made written application to any Governmental Authority for
any expansion or further development of the Property, and Seller has not
received written notice that any expansion or further development of the
Property is subject to any restrictions or conditions except as set forth in
local zoning law requirements.

(ff) Seller has not received written notice from any Governmental Authority of
(i) any pending or contemplated change in any federal, state or local
governmental or private restriction applicable to the Property, (ii) any pending
or threatened judicial or administrative action or (iii) any action pending or
threatened by adjacent land owners or other Persons, which would result in a
change in the condition of the Property or any part thereof or in any way
prevent or limit the construction and/or operation of the Improvements or any
part thereof.

(gg) No party other than Seller or Deutsche Bank under the Deutsche Bank Lease
is entitled to possession or use of the Property or any portion thereof.

 

-14-



--------------------------------------------------------------------------------

(hh) No labor has been performed or materials fabricated or furnished at or with
respect to the Property that could result in a materialman’s or mechanic’s lien
filed against the Property, except as shall have been fully paid or released.

Section 5.2 Survival; Limitation of Liability. All representations and
warranties of Seller contained in this Agreement shall survive the Closing.

Section 5.3 Seller’s Knowledge. Buyer expressly understands and agrees that the
phrase “to Seller’s knowledge” as used in Section 5.1 means a matter that the
following officers of Seller: Tom Spaeth and Dan Orozco (collectively, “Primary
Individual”) are actually presently aware of or would be expected to discover or
otherwise become aware of in the course of conducting a reasonable
investigation. The reference to the Primary Individual shall not create any
personal liability by the Primary Individual for breach of any representations
or warranties by Seller; Buyer’s recourse shall be solely to Seller. Buyer
hereby waives any right to seek indemnification pursuant to Section 5.4 below
for any fact or condition: (y) of which Buyer has actual knowledge prior to
Closing (through its review of the Third Party Reports and the Due Diligence
Materials) and (z) which would render untrue any of the representations and
warranties set forth herein. The representations and warranties of Seller set
forth herein and the fact that the representations of Seller set forth herein
may be limited by the phrase “to Seller’s knowledge” shall not be deemed to
modify, alter or limit any express provision (or any obligation related thereto)
of Seller under the Lease Agreement in which Seller provides a representation or
warranty to Buyer.

Section 5.4 Indemnification. Seller shall indemnify, defend and hold harmless
(a) Buyer, (b) any director, member, manager, officer, shareholder, general
partner, limited partner, employee or agent of Buyer (or any legal
representative, heir, estate, successor or assign of any thereof), (c) any
predecessor or successor partnership, corporation, limited liability company (or
other entity) of Buyer, or any of its general partners, members or shareholders
and (d) any other affiliates of Buyer (collectively, the “Buyer Indemnified
Parties”), from and against any and all liabilities, losses, damages, costs,
expenses (including without limitation reasonable attorneys’ fees and expenses),
causes of action, legal or administrative proceedings, suits, claims, demands or
judgments of any nature howsoever caused should any representation or warranty
set forth herein prove to have been untrue or inaccurate when made or arising
from any breach by Seller of any representation or warranty set forth herein.

ARTICLE 6

RISK OF LOSS AND INSURANCE PROCEEDS

Section 6.1 Casualty. Seller shall give Buyer timely notice of the occurrence of
material damage to or destruction of any portion of the Property. In the event
that all or any material portion of the Property is destroyed or damaged by fire
or other casualty prior to the Closing and the cost to repair or restore any
loss or damage caused thereby is greater than ten percent (10%) of the Purchase
Price, as estimated by an independent general contractor selected by Buyer, or
shall result in a loss of access to the Property, then Buyer may, at its option
to be exercised within ten (10) Business Days of Buyer’s receipt of such
estimate, either terminate this Agreement or agree to consummate the purchase
for the full Purchase Price as required by the

 

-15-



--------------------------------------------------------------------------------

terms hereof. If Buyer elects to terminate this Agreement or fails to give
Seller notice within such ten (10) Business Day period that Buyer will proceed
with the purchase, then this Agreement shall terminate at the end of such ten
(10) Business Day period and neither party shall have any further rights or
obligations hereunder except as provided in those Sections which expressly
survive the termination of this Agreement. If a portion of the Property is
destroyed or damaged by fire or other casualty prior to the Closing and the cost
to repair or restore any loss or damage caused thereby is equal to or less than
ten percent (10%) of the Purchase Price, as determined by an independent
appraiser selected by Buyer, or if Buyer elects to consummate the Transaction
notwithstanding the fact that the loss or damage is in excess of ten percent
(10%) of the Purchase Price, then (i) Buyer shall proceed with the Closing,
(ii) subject to the terms and conditions in the Lease Agreement, Seller shall be
entitled to any insurance proceeds collected by Seller as a result of such
damage or destruction, and (iii) Seller shall pay any deductible under the
applicable insurance policies, and repair and restore the Property to its
condition immediately prior to such casualty in accordance with the terms and
conditions set forth in the Lease Agreement. The provisions of this Section 6.1
shall survive the Closing.

Section 6.2 Condemnation. Seller shall give Buyer notice of the occurrence of
the commencement of condemnation proceedings affecting, any portion of the
Property. In the event that all or any material portion of the Property is the
subject of any commencement of condemnation proceedings prior to the Closing,
then Buyer may, at its option to be exercised within ten (10) Business Days of
Seller’s notice of the occurrence of the commencement of condemnation
proceedings, either terminate this Agreement or consummate the purchase for the
full Purchase Price as required by the terms hereof. For the purposes of this
Section 6.2, “material portion” shall mean either (i) such condemnation
proceeding that may result in a loss of access to the Property or (ii) such
condemnation proceeding that involves more than ten percent (10%) of the
rentable area of the Property. If Buyer elects to terminate this Agreement or
fails to give Seller notice within such ten (10) Business Day period that Buyer
will proceed with the purchase, then this Agreement shall terminate at the end
of such ten (10) Business Day period and neither party shall have any further
rights or obligations hereunder except as provided in those Sections which
expressly survive the termination of this agreement. If Buyer elects to
consummate the Transaction notwithstanding the existence of a condemnation
proceeding with respect to a material portion of the Property, or less than a
material portion of the Property is condemned prior to the Closing, then Seller
shall be entitled to any condemnation awards collected by Seller as a result of
such condemnation and there shall be a credit against the Purchase Price due
hereunder equal to the amount of any condemnation awards collected by Seller as
a result of any such condemnation. If the awards have not been collected as of
the Closing, then such awards shall be assigned to Buyer, and Buyer shall not
receive any credit against the Purchase Price with respect to such awards. The
provisions of this Section 6.2 shall survive the Closing.

ARTICLE 7

BROKERS AND EXPENSES

Section 7.1 Brokers. The parties represent and warrant to each other that no
commercial real estate broker or finder was instrumental in arranging or
bringing about the Transaction and that there are no claims or rights for
commercial real estate brokerage

 

-16-



--------------------------------------------------------------------------------

commissions or finder’s fees in connection with the Transaction, other than that
fee payable to Warren & Company (“W&C”) pursuant to that written agreement
between Buyer and W&C (the “W&C Fee”). On the Closing Date, Seller shall be
responsible for the payment of a portion of the W&C Fee in an amount equal to
the lesser of: (i) fifty percent (50%) of the W&C Fee payable by Buyer on the
Closing Date or (ii) Two Hundred Forty-Seven Thousand Seven Hundred Fifty
Dollars ($247,750). If any Person brings a claim for a commercial real estate
brokerage commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such Person
makes his claim shall defend the other party (the “Indemnified Party”) from such
claim, and shall indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Indemnified Party in defending against the claim. The provisions
of this Section 7.1 shall survive the Closing or, if the purchase and sale is
not consummated, any termination of this Agreement. To Seller’s knowledge, there
are no brokerage obligations or agreements of Seller or Deutsche Bank (pursuant
to the Deutsche Bank Lease) that will be binding upon Buyer following the
Closing.

Section 7.2 Expenses.

(a) Except as provided in Section 7.2 below, irrespective of whether the Closing
occurs, Seller will be responsible for all of Buyer’s reasonable and customary
fees and actual out-of-pocket expenses related to the Transaction, which shall
include but not be limited to the Seller’s portion of the W&C Fee described in
Section 7.1, transfer taxes, recording fees (with respect to the Deed) and title
insurance premiums (collectively, “Closing Expenses”), and the cost of the Third
Party Reports, Buyer’s out of pocket accounting fees and expenses and Buyer’s
out-of-pocket legal fees and expenses; provided that Seller’s obligation to pay
for Third Party Reports and legal fees and expenses shall be limited to One
Hundred Fifty Thousand Dollars ($150,000) (the “Fee Cap”); such Fee Cap shall
not apply to the Closing Expenses described above and such Closing Expenses will
not be taken into account when calculating the Fee Cap. Together, the fees and
expenses described in this Section 7.2(a) are the “Buyer Transaction Expenses”.

(b) Seller shall be responsible for the Seller Transaction Expenses, it being
understood and agreed by Seller that, if Closing does not occur due solely to a
Buyer Default then Seller’s sole recourse shall be the liquidated damages
described in Section 10.5(a) of this Agreement.

(c) If the Transaction does not close due to a Buyer Default, Buyer shall be
responsible for the Buyer Transaction Expenses.

(d) The provisions of this Section 7.2 shall survive the Closing, or, if the
sale is not consummated, the termination of this Agreement.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 8

COVENANTS OF SELLER

Section 8.1 Buyer’s Approval of Agreements Affecting the Property. Between the
Effective Date and the Closing Date, Seller shall not and shall not permit any
party to enter into or suffer to exist any new lease, license, contract,
easement, covenant, condition, restriction, lien, security interest or other
agreement or encumbrance affecting the Property (other than the Permitted
Encumbrances) that will be binding on Buyer or the Property after the Closing,
or amend, modify, terminate, or waive any provision of, any of the foregoing,
without first obtaining Buyer’s approval, which approval may be withheld or
delayed in Buyer’s sole and absolute discretion. Seller shall submit an actual
copy of such new lease, license, contract, easement, covenant, condition,
restriction, lien, security interest or other agreement, encumbrance, amendment,
modification, termination or waiver at the time that Seller seeks Buyer’s
approval. If Buyer fails to give Seller notice of its approval or disapproval of
any such proposed action within five (5) Business Days after Seller notifies
Buyer of Seller’s desire to take such action, then Buyer shall be deemed to have
withheld its approval.

Section 8.2 Material Adverse Changes. Seller shall promptly notify Buyer of:
(a) any material adverse change with respect to the condition of the Property,
or the financial or operating condition of Seller or (b) any event or
circumstance which makes any representation or warranty of Seller under this
Agreement untrue, incorrect or incomplete in any material respect. If a material
adverse change occurs or any representation or warranty becomes untrue as
provided herein, Seller shall also provide Buyer with all available information
related to events or conditions that caused such material adverse change to
occur or that caused such representation or warranty to no longer be true,
correct or complete.

Section 8.3 Performance. Until Closing, Seller shall not commit any waste upon
the Property or introduce or permit the introduction of any Hazardous Substance
upon the Property in a manner that would create or constitute a REC. Seller
hereby expressly covenants that if Seller becomes aware of any Hazardous
Substances that are or may be located on the Property between the Effective Date
and the Closing Date the presence of which constitutes a REC, and which are not
disclosed in the Due Diligence Materials or Third Party Reports, Seller shall
promptly notify Buyer in writing of the presence of any such Hazardous
Substances.

Section 8.4 Exclusivity. Until the earlier to occur of: (a) the expiration or
earlier termination of this Agreement or (b) a Buyer’s Default exists and is
continuing, Seller shall not solicit and entertain or accept any offers related
to the sale of the Property or enter into a “back up” offers for the Property
and shall notify any party making such offer of the existence of this Agreement.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 9

CONDITIONS TO CLOSING

Section 9.1 Conditions to Buyer’s Obligation to Close. The obligation of Buyer
to acquire the Property on the Closing Date shall be subject to the satisfaction
or written waiver by Buyer of the following conditions precedent on and as of
the Closing Date:

(a) Representations and Warranties of Seller. The representations and warranties
of Seller set forth in Section 5.1 shall be true, complete and correct in all
material respects on and as of the Effective Date and on and as of the Closing
Date.

(b) Seller’s Performance. Seller shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date, including, without limitation, payment of Seller’s
portion of the W&C Fee as provided in Section 7.1 of this Agreement.

(c) Payment of Buyer Transaction Expenses. Seller shall pay at Closing, or
authorize the Title Company to deduct from the net proceeds payable to Seller at
Closing, all accrued and unpaid Buyer Transaction Expenses (including fees and
expenses up to the Fee Cap) as of the Closing Date for which invoices have been
presented at or prior to Closing.

(d) Seller’s Closing Deliveries. Seller shall have delivered to the Title
Company all of Seller’s Closing Deliveries.

(e) Title Policy. The Title Company shall be unconditionally obligated and
prepared, subject only to payment of the applicable premium and other related
charges and the recording, as applicable, of all conveyance documents, to issue
the Title Policy pursuant to Section 4.2.

(f) No Bankruptcy. No Act of Bankruptcy on the part of Seller shall have
occurred and remain outstanding as of the Closing Date.

(g) Repayment of Indebtedness. Seller shall have repaid in the full all
indebtedness, if any, secured by the Property and all liens with respect thereto
shall have been released, pursuant to documentation reasonably satisfactory to
Buyer and the Title Company.

(h) Consents. All Third Party Consents shall have been obtained pursuant to
documentation reasonably satisfactory to Buyer and the Title Company.

(i) Vacant Parcel. Buyer shall be satisfied (in its sole but reasonable
discretion) with the Third Party Reports and other diligence matters related to
the Vacant Parcel.

(j) Material Adverse Change. There shall have been no material adverse change in
the physical condition of the Property or the financial or operating condition
of Seller from the Effective Date.

 

-19-



--------------------------------------------------------------------------------

(k) Deutsche Bank SNDA. Seller shall provide Buyer with the Deutsche Bank Lease
SNDA in substantially the form attached hereto as Exhibit E.

(l) PLL Insurance. Seller shall provide Buyer with an insurance policy as
required under the Lease Agreement covering environmental conditions at the
Property.

Section 9.2 Conditions to Seller’s Obligation to Close. The obligation of Seller
to convey and transfer to Buyer the Property on the Closing Date is subject to
the satisfaction or written waiver by Seller of the following conditions
precedent on and as of the Closing Date:

(a) Representations and Warranties of Buyer. The representations and warranties
of Buyer set forth in Section 11.15 shall be true, complete and correct in all
material respects on and as of the Effective Date and on and as of the Closing
Date.

(b) Buyer’s Performance. Buyer shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date, including, without limitation, delivery of the Purchase
Price.

(c) Buyer’s Closing Deliveries. Buyer shall have delivered to the Title Company
all of Buyer’s Closing Deliveries.

Section 9.3 Failure to Satisfy Conditions.

(a) Buyer’s Obligations to Close. If any of the conditions to Buyer’s obligation
to close set forth in Section 9.1 is not satisfied on or prior to the Closing
Date, Buyer shall have the right to: (i) terminate this Agreement in accordance
with Section 9.3, or (ii) consummate the purchase of the Property on the terms
set forth in this Agreement.

(b) Seller’s Obligations to Close. If any of the conditions to Seller’s
obligation to close set forth in Section 9.2 is not satisfied on or prior to the
Closing Date, Seller shall have the right to: (i) terminate this Agreement in
accordance with Section 9.3, or (ii) consummate the sale of the Property on the
terms set forth in this Agreement.

(c) Termination. In the event that either party wishes to terminate this
Agreement pursuant to this Section 9.3, such party shall deliver to the other
party and to the Title Company on the Closing Date a Termination Notice. Upon
the delivery of a Termination Notice pursuant to this Section 9.3(c), subject to
the provisions of Sections 2.2(b), 5.4, 7.2, 10.5 and 11.11, this Agreement
shall terminate automatically and neither party shall have any further rights or
obligations hereunder except as provided in those Sections which expressly
survive the termination of this Agreement.

ARTICLE 10

CLOSING AND ESCROW

Section 10.1 Escrow Instructions. Upon execution of this Agreement, the parties
hereto shall deposit an executed counterpart of this Agreement with the Title
Company,

 

-20-



--------------------------------------------------------------------------------

and this instrument shall serve as the instructions to the Title Company as the
escrow holder for consummation of the purchase and sale contemplated hereby.
Seller and Buyer agree to execute such commercially reasonable additional and
supplementary escrow instructions as may be appropriate to enable the Title
Company to comply with the terms of this Agreement; provided, however, that in
the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall control.

Section 10.2 Closing. The Closing hereunder shall be held and delivery of all
items to be made at the Closing under the terms of this Agreement shall be made
at the offices of the Title Company on such date and at such time as Buyer and
Seller may mutually agree upon in writing (the “Closing Date”); provided that
Buyer and Seller shall use reasonable efforts to set the Closing Date no later
than October 31, 2011 (the “Outside Date”). If the Closing has not occurred by
the Outside Date, either party may deliver a Termination Notice on or after the
Outside Date in accordance with Section 9.3, provided, however, if Seller
delivers the Termination Notice, Seller’s termination of this Agreement shall
not be effective unless and until Seller has also paid or reimbursed Buyer, as
applicable, for all of Buyer’s Transaction Expenses through the date of the
Termination Notice, subject to the Fee Cap applicable to Third Party Reports and
legal fees and expenses. The Closing shall occur and the transfer of Buyer’s
funds shall be initiated at or before 6:00 p.m. New York time on the Closing
Date.

Section 10.3 Deposit of Documents.

(a) At or before the Closing, Seller shall deposit or shall cause to be
deposited into escrow the following items (collectively, the “Seller’s Closing
Deliveries”):

(i) the duly executed and acknowledged Deed;

(ii) two (2) duly executed counterparts of the Bill of Sale;

(iii) two (2) duly executed counterparts of the Lease Agreement;

(iv) two (2) duly executed counterparts of the Deutsche Bank Lease SNDA from
Seller and Deutsche Bank;

(v) an estoppel certificate from Deutsche Bank on a reasonable and customary
form addressed to Buyer related to the Deutsche Bank Lease;

(vi) an affidavit pursuant to Section 1445(b)(2) of the United States Internal
Revenue Code of 1986, as amended (the “Code”) in the form attached hereto as
Exhibit G, and on which Buyer is entitled to rely, that Seller is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Code;

(vii) an owner’s affidavit in the form attached hereto as Exhibit H; and

(viii) a tenant waiver letter in the form attached hereto as Exhibit I.

(b) At or before the Closing, Buyer shall deposit into escrow the following
items (collectively, the “Buyer’s Closing Deliveries”):

 

-21-



--------------------------------------------------------------------------------

(i) funds necessary to pay the Purchase Price (net of any offsets agreed to by
Buyer and Seller, including a debit against the Purchase Price for payment of
Seller’s portion of the W&C Fee);

(ii) two (2) duly executed counterparts of the Bill of Sale;

(iii) two (2) duly executed counterparts of the Deutsche Bank Lease SNDA;

(iv) two (2) duly executed counterparts of the Lease Agreement; and

(v) a Preliminary Change of Ownership Report.

(c) Buyer and Seller shall each deposit such other instruments as are reasonably
required by the Title Company or otherwise required to close the escrow and
consummate the purchase and sale of the Property in accordance with the terms
hereof, including, without limitation, delivery by Seller of a Withholding
Exemption Certificate for Real Estate Sales (Form 593-RE) or other applicable
local or state governmental documentation related to the Transaction. Buyer and
Seller hereby designate Title Company as the “Reporting Person” for the
Transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder.

(d) Seller shall deliver to Buyer originals of the Contracts, and any other
items which Seller was required to furnish Buyer copies of or make available at
the Property pursuant to this Agreement.

Section 10.4 Pro-rations.

(a) Seller shall be entitled to all income produced from the operation of the
Property which is allocable to the period prior to the Closing and shall be
responsible for all expenses allocable to that period; and Buyer shall be
entitled to all income and responsible for all expenses allocable to the period
beginning on the Closing Date. Notwithstanding the foregoing, the parties
acknowledge that, pursuant to the Lease Agreement, from and after the Closing
Date through the term of the Lease Agreement, Seller, as tenant under the Lease
Agreement, will be responsible for the payment of all real property taxes,
assessments, insurance premiums, utility charges and all other items customarily
apportioned in sales of real property in the jurisdiction in which the Property
is located (the “Apportioned Items”) all as provided in the Lease Agreement. In
consideration of the foregoing, no provision shall be made at Closing with
respect to the apportionment of any Apportioned Item. Notwithstanding the
foregoing, all rent and other sums received under the Deutsche Bank Lease shall
be distributed in accordance with the terms and conditions set forth in the
Lease Agreement and not this Section 10.4.

(b) The provisions of this Section 10.4 shall survive the Closing.

Section 10.5 Remedies; Indemnification.

(a) IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED DUE TO THE FAILURE OF ANY
CONDITION PRECEDENT AND NO BUYER’S

 

-22-



--------------------------------------------------------------------------------

DEFAULT HAS OCCURRED, THEN SELLER SHALL PAY ALL BUYER’S TRANSACTION EXPENSES AS
REQUIRED IN SECTION 7 OF THIS AGREEMENT. IF ALL OF THE CONDITIONS TO SELLER’S
OBLIGATION TO CLOSE SET FORTH IN SECTION 9.2 OF THIS AGREEMENT HAVE BEEN
SATISFIED AND THE SALE OF THE PROPERTY IS NOT CONSUMMATED DUE SOLELY TO A
SELLER’S DEFAULT, THEN, AS BUYER’S SOLE AND EXCLUSIVE REMEDY, BUYER MAY EITHER:
(1) TERMINATE THIS AGREEMENT, IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER (EXCEPT AS PROVIDED IN THOSE SECTIONS
WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, SECTION 7.2); OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT,
IN WHICH CASE SELLER SHALL PAY ANY AND ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY BUYER ON ACCOUNT OF SUCH DEFAULT AND/OR IN ENFORCING OR
ESTABLISHING ITS RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, COURT COSTS
AND REASONABLE ATTORNEYS’ FEES AND EXPENSES. PROVIDED SELLER HAS TENDERED
PAYMENT TO BUYER FOR ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, PURSUANT TO SECTION 7.2 OF THIS AGREEMENT), BUYER SHALL BE
DEEMED TO HAVE ELECTED ITS REMEDY UNDER CLAUSE (1) OF THIS PARAGRAPH IF BUYER
FAILS TO FILE SUIT FOR SPECIFIC PERFORMANCE AGAINST SELLER IN A COURT HAVING
JURISDICTION IN THE COUNTY (OR CITY) AND THE STATE WHERE THE PROPERTY IS
LOCATED, ON OR BEFORE NINETY (90) DAYS FOLLOWING THE LATER OF: (Y) THE DATE OF
THE SELLER’S DEFAULT OR (Z) THE DATE ON WHICH THE CLOSING WAS TO HAVE OCCURRED.
THE PARTIES HAVE AGREED THAT IN THE EVENT THAT ALL OF THE CONDITIONS TO BUYER’S
OBLIGATION TO CLOSE SET FORTH IN SECTION 9.1 HAVE BEEN SATISFIED AND THE SALE OF
THE PROPERTY IS NOT CONSUMMATED DUE SOLELY TO A BUYER’S DEFAULT, IT WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE SELLER’S DAMAGES. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF ONE MILLION DOLLARS
($1,000,000) IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN
THE EVENT OF A BUYER’S DEFAULT. IN THE EVENT THAT A BUYER’S DEFAULT IS THE SOLE
REASON THE SALE OF THE PROPERTY IS NOT CONSUMMATED, BUYER SHALL DELIVER TO
SELLER THE AMOUNT OF ONE MILLION DOLLARS ($1,000,000), AS AGREED LIQUIDATED
DAMAGES, AND THE SOLE AND EXCLUSIVE REMEDY AVAILABLE TO SELLER FOR SUCH FAILURE.
BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY
OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THIS SECTION 10.5(a) IS NOT INTENDED TO LIMIT
SELLER’S RIGHTS UNDER ANY OF SECTIONS 7.1 OR 11.3 OR BUYER’S RIGHTS UNDER ANY OF
SECTIONS 5.4, 7.1, 7.2 or 10.5(b). UPON A TERMINATION OF THIS

 

-23-



--------------------------------------------------------------------------------

AGREEMENT IN ACCORDANCE WITH THIS SECTION 10.5(a), NEITHER PARTY SHALL HAVE ANY
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN THOSE SECTIONS WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.

INITIALS: SELLER              BUYER             

(b) Seller agrees to indemnify, defend and hold the Buyer Indemnified Parties
harmless from any liability, claim, loss, expense or damage suffered or asserted
by any Person against such Buyer Indemnified Parties that arises from any act or
omission of Seller or its agents, employees or contractors in connection with
ownership or operation of the Property or the sale of the Property to Buyer
occurring on or before the Closing. The indemnifications set forth in this
Section 10.5 shall survive the Closing for a period of six (6) months.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Notices. Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by a commercial overnight
courier that guarantees next day delivery and provides a receipt or (d) by
facsimile or telecopy, and such notices shall be addressed as follows:

 

      To Buyer:

   AG Net Lease Acquisition Corp.    c/o Angelo, Gordon & Co., L.P.    245 Park
Avenue, 26th Floor    New York, NY 10167-0094    Phone No.: (212) 883-4157   
Fax No.: (212) 883-4141    Attn: Gordon J. Whiting

      With a copy to:

   AG Net Lease Acquisition Corp.    c/o Angelo, Gordon & Co., L.P.    245 Park
Avenue, 26th Floor    New York, NY 10167-0094    Phone No.: (212) 692-2296   
Fax No.: (212) 867-6448    Attn: Joseph R. Wekselblatt

      With a copy to:

   Sheppard, Mullin, Richter & Hampton LLP    1300 I Street, N.W., Suite 1100   
Washington, D.C. 20005    Phone No.: (202) 469-4943    Fax No.: (202) 312-9411
   Attn: Michele E. Williams, Esquire

 

-24-



--------------------------------------------------------------------------------

To Seller:

   Powerwave Technologies, Inc.    1801 E Saint Andrew Place    Santa Ana,
California 92705    Phone No.: (714) 466-1607    Fax No.: (714) 466-5801   
Attn: Tom Spaeth, Vice President and Treasurer

with a copy to:

   Stradling Yocca Carlson & Rauth    660 Newport Center Drive, Suite 1600   
Newport Beach, CA 92660    Attention: Robert C. Wallace    Tel: (949) 725-4154
   Fax: (949) 823-5154

or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be deemed delivered when actually
delivered, if such delivery is in person, upon deposit with the U.S. Postal
Service, if such delivery is by certified mail, upon deposit with the overnight
courier service, if such delivery is by an overnight courier service, and upon
transmission, if such delivery is by facsimile or telecopy.

Section 11.2 Entire Agreement. This Agreement, together with the Schedules and
Exhibits attached hereto, contain all representations, warranties and covenants
made by Buyer and Seller and constitute the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Agreement
together with the Exhibits hereto. Notwithstanding the foregoing, the parties
acknowledge and agree that both Buyer and Seller have certain separate and
independent obligations related to the Transaction set forth in the Access
Agreement and in the Letter of Intent and that all rights, duties and
obligations set forth in the Access Agreement and Letter of Intent which
expressly survive the expiration or termination of such agreements shall not be
modified, vitiated, cancelled or terminated in any way by this Agreement but
shall continue and survive as set forth in the Access Agreement and Letter of
Intent, respectively.

Section 11.3 Entry and Indemnity. Subject to the terms of the Access Agreement
and pursuant to Section 2.2 of this Agreement, Buyer, personally or through its
authorized agents or representatives, entered upon the Property in order to
perform such investigations as Buyer deemed necessary or desirable as described
in the Access Agreement and this Agreement. In connection with such entry by
Buyer, or its agents, employees or contractors onto the Property, Buyer shall
indemnify and hold Seller harmless from and against any actual costs, damages
(exclusive of consequential and punitive damages), liabilities, losses,
expenses, liens or claims (including, without limitation, reasonable attorneys’
fees) arising out of or relating to any entry on the Property by Buyer, its
agents, employees or contractors in the course of performing the inspections,
testings or inquiries provided for in this Agreement. The foregoing indemnity
shall survive the Closing, or, if the sale is not consummated, beyond the
termination of this Agreement.

Section 11.4 Time. Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

 

-25-



--------------------------------------------------------------------------------

Section 11.5 Further Assurances. The parties hereby agree to (i) take such
additional actions and to execute and deliver such additional documents as shall
be necessary to consummate the Transaction and (ii) execute, deliver, record and
furnish such documents as may be necessary to correct any errors of a
typographical nature or inconsistencies which may be contained in this
Agreement. The provisions of this Section 11.5 shall survive the Closing.

Section 11.6 Jury Trial Waiver. The parties hereby agree to waive any right to
trial by jury with respect to any action or proceeding brought by either party
or any other Person, relating to (a) this Agreement and/or any understandings or
prior dealings between the parties hereto, or (b) the Property or any part
thereof. The parties hereby acknowledge and agree that this Agreement
constitutes a written consent to waiver of trial by jury pursuant to any
applicable state statutes.

Section 11.7 No Merger. The obligations contained herein shall not merge with
the transfer of title to the Property but shall remain in effect until
fulfilled.

Section 11.8 Assignment. Seller’s rights and obligations hereunder shall not be
assignable. Buyer’s rights and obligations hereunder shall not be assignable
without the prior written consent of Seller, in its sole discretion.
Notwithstanding the foregoing, Buyer shall have the right to assign its rights
and obligations hereunder to any of its affiliates without the prior written
consent of Seller, provided, however, that Buyer shall not be released from its
obligations under this Agreement. Subject to the foregoing, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

Section 11.9 Counterparts and Facsimile. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. The parties
contemplate that they may be executing counterparts of this Agreement
transmitted by facsimile or electronic transmission and agree and intend that a
signature by facsimile or electronic transmission shall bind the party so
signing with the same effect as though the signature were an original signature.

Section 11.10 Governing Law; Consent to Jurisdiction.

(a) Each of Seller and Buyer hereby agree that the State of California has a
substantial relationship to the parties and to the Transaction, and in all
respects (including, without limiting the generality of the foregoing, matters
of construction, validity and performance) this Agreement and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the State of California applicable to contracts made and performed
therein (without regard to its conflict of laws principles) and all applicable
law of the United States of America. To the fullest extent permitted by law,
Seller hereby unconditionally and irrevocably waives any claim to assert that
the law of any other jurisdiction governs this Agreement.

(b) Any legal suit, action or proceeding against either party arising out of or
relating to this Agreement may be instituted in any federal or state court
sitting in the State of California, and Buyer waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding in the State of California, and each party hereby expressly and
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding.

 

-26-



--------------------------------------------------------------------------------

Section 11.11 Confidentiality. Prior to the Closing, Buyer and Seller shall each
maintain as confidential any and all Proprietary Information obtained in
connection with the Transaction and, accordingly, except for filings required to
comply with securities laws, each party agrees not to disclose all or any
portion of such Proprietary Information to any third party for any reason. Each
item of Proprietary Information shall be used by the recipient thereof solely
for the purpose of evaluating and determining such recipient’s interest in
consummating the Transaction. Each party agrees that it will not make copies of,
or permit any other person to make copies of, the Proprietary Information for
any reason. Each party agrees that it will not retain any item of Proprietary
Information after the use thereof is no longer required, and that it will either
destroy or return to the other party all written materials constituting
Proprietary Information, except to the extent that such destruction is
prohibited by law, rule or regulation. Notwithstanding the foregoing, neither
party will be required to destroy or return any Proprietary Information that may
be stored electronically in such party’s information technology system, whether
in the form of an e-mail, saved file or otherwise. Notwithstanding anything to
the contrary contained herein, each party shall be permitted to disclose any or
all of the Proprietary Information to: (i) those principals, employees,
representatives, lenders, consultants, counsel, accountants and other
professional advisors of such party who have a legitimate need to review or know
such Proprietary Information and who have, prior to disclosure, agreed in
writing to be bound by the terms of confidentiality set forth herein; and
(ii) any government or self-regulatory agency whose supervision or oversight
such party or any of its affiliates may be subject to the extent required by
applicable law, any Governmental Authority or a court of competent jurisdiction,
in each case to the extent reasonably necessary to comply with any legal or
regulatory requirements to which such party or its affiliates may be subject.
Upon disclosing Proprietary Information to any Person to the extent permitted
hereunder, Buyer or Seller, as applicable, shall advise such Person of the
confidential nature thereof, and shall take all reasonable precautions to
prevent the unauthorized disclosure of such information by such Person. In
addition, except for filings required to comply with securities laws, at or
prior to the Closing, neither party shall issue any press release or other
public announcement regarding the Transaction without first obtaining the other
party’s written approval with respect to the release or announcement and the
content thereof. After the Closing, Buyer and Seller shall be permitted to make
such disclosures regarding the Property and the Transaction (which may include
the use of Seller’s or Buyer’s name and corporate logo) as are similar or
consistent with Buyer’s and Seller’s respective general public disclosure
policy, including disclosures made by Buyer or Seller and its affiliates to
their investors, lenders and analysts. This provision shall survive the Closing,
or, if the Transaction is not consummated, beyond the termination of this
Agreement.

Section 11.12 Maintenance of the Property, Insurance. Between Seller’s execution
of this Agreement and the Closing, Seller shall manage and maintain the Property
in the ordinary course and in the same manner and condition as before the making
of this Agreement, as if Seller were retaining the Property. Seller shall make
such repairs and replacements to and of the Property as shall be necessary for
Seller to comply this Section 11.12. Through the Closing Date, Seller shall
maintain or cause to be maintained, at Seller’s sole cost and expense, the
Existing Insurance Policies. The risk of loss for the Property shall remain with
Seller through and including the Closing Date.

 

-27-



--------------------------------------------------------------------------------

Section 11.13 Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.

Section 11.14 General Rules of Construction. The parties acknowledge that this
Agreement has been freely negotiated by both parties, that each party has had
the opportunity to review and revise this Agreement, that each party has had the
opportunity to consult with counsel with regard to this Agreement, and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the interpretation
of this Agreement or any amendments or exhibits to this Agreement.

Section 11.15 Representations of Buyer. Buyer represents and warrants to Seller
that Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. Buyer further represents and
warrants to Seller that this Agreement is, and all documents executed by Buyer
which are to be delivered to Seller at the Closing will, at the time of Closing,
be (a) duly authorized, executed and delivered by Buyer, (b) legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
terms and (c) not in violation of any of Buyer’s charter documents or any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject. Buyer represents and warrants to Seller that neither
Buyer nor any of Buyer’s members, owners, officers, or directors is a Specially
Designated National or Blocked Person. The foregoing representation and warranty
and any and all other representations and warranties of Buyer contained herein
shall survive the Closing Date.

Section 11.16 Limited Liability. Any claim based on or in respect of any
liability of Seller under this Agreement shall be enforced only against Seller
and its assets, properties and funds, and not against the assets, properties or
funds of any of its trustees, officers, directors or shareholders, the general
partners, officers, directors or shareholders thereof, or any employees or
agents of Seller. Any claim based on or in respect of any liability of Buyer
under this Agreement shall be enforced only against Buyer and its assets,
properties and funds, and not against the assets, properties or funds of any of
its trustees, officers, directors or shareholders, the general partners,
officers, directors or shareholders thereof, or any employees or agents of
Buyer.

Section 11.17 Amendments. This Agreement may be amended or modified only by a
written instrument signed by Buyer and Seller.

Section 11.18 Attorney Fees. In the event that a party hereto prevails against
the other party in any action to enforce the obligations of such other party
under this Agreement, the prevailing party shall be reimbursed by the other for
all reasonable costs and expenses incurred thereby with respect to such action
(including reasonable attorneys’ fees), including, without limitation, any
post-judgment fees, costs or expenses incurred on any appeal or in collection of
any judgment.

[Signature Page Follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates written below.

 

  SELLER:    

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation

      By:   /s/ Kevin T. Michaels               Name:   Kevin T. Michaels
Date:                                                        Its:   CFO

 

  BUYER:    

AG NET LEASE ACQUISITION CORP.,

a Delaware corporation

      By:   /s/ Gordon J. Whiting               Name:   Gordon J. Whiting
Date:                                                        Its:   President

 

-29-



--------------------------------------------------------------------------------

Schedule 4.2 – Permitted Exceptions

 

1. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 85-226, recorded
in Book 210, Pages 6 through 11 of Parcel Maps.

 

Purpose:    Public utility and sidewalk Affects:    Parcel 6 as shown

 

2. Matters contained in that certain document entitled “Development Agreement”
dated October 17, 1985, executed by and between City of Santa Ana, a municipal
corporation and Santa Fe Land Improvement Company, a California corporation
recorded January 13, 1986, Instrument No. 86-015236, of Official Records.

Reference is hereby made to said document for full particulars.

An amendment to the Development Agreement was recorded November 21, 1991 as
Instrument No. 91-635566, Official Records.

An amendment to the Development Agreement was recorded December 20, 1995 as
Instrument No. 95-567086, Official Records.

 

3. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    The City of Santa Ana, a municipal corporation Purpose:    Public
utilities and sidewalk purposes Recorded:    November 20, 1986, Instrument No.
86-571134, of Official Records Affects:    Parcel 6 and other land

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

4. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Southern California Edison Company, a corporation Purpose:   
Public utilities Recorded:    December 10, 1987, Instrument No. 87-683702, of
Official Records Affects:    Parcel 6 as shown

 

5. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Southern California Edison Company, a corporation Purpose:   
Underground electrical supply systems and communication systems Recorded:   
December 10, 1987, Instrument No. 87-683743, of Official Records Affects:   
Parcel 6

 

6. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Southern California Gas Company, a corporation Purpose:   
Transportation of gas, petroleum products and other substances, with the right
of ingress and egress Recorded:    January 25, 1988, Instrument No. 88-033921,
of Official Records Affects:    St. Andrew Place and Parcel 6

 

7. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    The City of Santa Ana Purpose:    Public utilities and sidewalk
Recorded:    October 6, 1987, Instrument No. 87-562658, of Official Records
Affects:    Parcel 6

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

8. Matters contained in that certain document entitled “Reservation and Grant of
Easement Agreement” dated May 5, 1998, executed by and between Boeing Realty
Corporation, a California corporation and Orange County Federal Credit Union, a
corporation Chartered under the Laws of the United States recorded May 7, 1998,
Instrument No. 19980279126, of Official Records.

Reference is hereby made to said document for full particulars.

and re-recorded July 16, 1998, Instrument No. 19980457066, of Official Records

 

Affects:    Parcel 6

 

9. Matters contained in that certain document entitled “Grant of Reciprocal
Easements and Easement Agreement (St. Andrew Private Road and Sidewalk and
Existing Utilities)” dated May 5, 1998, executed by Boeing Realty Corporation, a
California corporation recorded May 7, 1998, Instrument No. 19980279127, of
Official Records.

Reference is hereby made to said document for full particulars.

 

Affects:    Parcel 6

 

10. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 97-143.

 

Purpose:    Exclusive underground Non-exclusive surface public service and
public sidewalk Affects:    All parcels as shown

 

11. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 97-143.

 

Purpose:    Underground & non-exclusive surface public services Affects:   
Parcel 6 as shown

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

12. The effect of a 10 foot wide telephone and electric easement reserved
respectively to Pacific Bell and Southern California Edison Company.

Affects: All parcels as shown

 

13. Provisions, herein recited, of the dedication statement on the

 

Map of:      Parcel Map No. 97-143 Provisions:      Note: We hereby release and
relinquish to the city of Santa Ana all vehicular access rights to Ritchey
Street, St. Andrew Place and Lyon Street except at approved driveway locations
as shown on the street improvement plans for this parcel map and subsequent
development except at street intersections, as indicated in the City Clerk’s
Certificate found on Sheet One.

 

14. Matters contained in that certain document entitled “Declaration and
Agreement of Covenants, Easement Rights, and Maintenance Obligations” dated None
shown, executed by and between Boeing Realty Corporation, a California
corporation and The City of Santa Ana, a municipal corporation recorded June 23,
1999, Instrument No. 19990466463, of Official Records.

Reference is hereby made to said document for full particulars.

 

15. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:      Pacific Bell Purpose:      Public utilities Recorded:     
September 10, 1999, Instrument No. 19990654268, of Official Records Affects:
     Parcel 6

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

16. The fact that said land is included within a project area of the
Redevelopment Agency shown below, and that proceedings for the redevelopment of
said project have been instituted under the Redevelopment Law (such
redevelopment to proceed only after the adoption of the redevelopment plan) as
disclosed by a document.

 

Redevelopment      Agency:      Community Redevelopment Agency of the City of
Santa Ana Recorded:      October 20, 2004, Instrument No. 2004000948360, of
Official Records

THE FOLLOWING MATTERS AFFECT PARCEL B:

 

1. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 85-226, recorded
in Book 210, Pages 6 through 11 of Parcel Maps.

 

Purpose:      Public utility and sidewalk Affects:      The Westerly 7 feet of
said land

 

Purpose:      Private street (Proposed) Affects:      The Southerly 35 feet of
said land

 

2. Matters contained in that certain document entitled “Development Agreement”
dated October 17, 1985, executed by and between The City of Santa Ana, a
municipal corporation and Santa Fe Land Improvement Company, a California
corporation recorded January 13, 1986, Instrument No. 86-015236, of Official
Records.

Reference is hereby made to said document for full particulars.

An amendment to the Development Agreement was recorded November 21, 1991 as
Instrument No. 91-635566, Official Records.

An amendment to the Development Agreement was recorded December 20, 1995 as
Instrument No. 95-567086, Official Records.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

3. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    The City of Santa Ana, a municipal corporation Purpose:    Public
street and utility Recorded:    August 27, 1986, Instrument No. 86-388252, of
Official Records Affects:    A portion of said land as described therein

 

4. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    The City of Santa Ana Purpose:    Non-exclusive surface easement
for public utility and sidewalk Recorded:    November 20, 1986, Instrument No.
86-571134, of Official Records Affects:    A portion of said land as more
particularly described therein

The above has recorded a Quitclaim as Instrument No. 87-580044 for a portion of
said land.

 

5. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    The City of Santa Ana, a municipal corporation Purpose:    Public
utilities, sewer and storm drain Recorded:    October 15, 1987, Instrument No.
87-578813, of Official Records Affects:    A portion of said land as more
particularly described therein

 

6. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Southern California Edison Company, a corporation Purpose:   
Underground electrical supply systems and communication systems Recorded:   
December 10, 1987, Instrument No. 87-683743, of Official Records Affects:    A
portion of said land as more particularly described therein

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

7. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Southern California Gas Company, a corporation Purpose:   
Transportation of gas, petroleum products and other substances, with the right
of ingress and egress Recorded:    January 25, 1988, Instrument No. 88-033921,
of Official Records Affects:    A portion of said land as more particularly
described therein

 

8. Matters contained in that certain document entitled “Reservation and Grant of
Easement and Easement Agreement” dated May 5, 1998, executed by and between
Boeing Realty Corporation, a California corporation and Orange County Federal
Credit Union, a Corporation Chartered under the Laws of the United States
recorded May 7, 1998, Instrument No. 19980279126, of Official Records.

Reference is hereby made to said document for full particulars.

 

9. Matters contained in that certain document entitled “Grant of Reciprocal
Easements and Easement Agreement (St. Andrew Private Road and Sidewalk and
Existing Utilities)” dated May 5, 1998, executed by Boeing Realty Corporation, a
California corporation recorded May 7, 1998, Instrument No. 19980279127, of
Official Records.

Reference is hereby made to said document for full particulars.

 

10. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:    Pacific Bell Purpose:    Underground communication facilities
Recorded:    September 28, 1999, Instrument No. 19990690940, of Official Records
Affects:    10 feet wide telephone and electric easement reserved respectively
to Pacific Bell and Southern California Edison Company hereon

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

THE FOLLOWING MATTERS AFFECT PARCEL C:

 

1. Matters contained in that certain document entitled “Declaration and
Agreement of Covenants, Easement Rights, and Maintenance Obligations” dated None
shown, executed by and between Boeing Realty Corporation, a California
corporation and the City of Santa Ana, a municipal corporation recorded June 23,
1999, Instrument No. 19990466463, of Official Records.

Reference is hereby made to said document for full particulars.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(h) – Consents

1. Wells Fargo Capital Finance LLC – Seller is a party to a Credit Agreement and
a Security Agreement, both dated as of April 3, 2009 with Wells Fargo Foothill
LLC (now named Wells Fargo Capital Finance LLC) as amended to date. Under the
Security Agreement Seller granted Wells Fargo a first priority security interest
in substantially all of its assets, excluding real property. The security
interest covers, among other items, all equipment, machinery, fixtures and
contract rights. A collateral access agreement needs to be executed by the Buyer
and Wells Fargo. Also, the consent of Wells Fargo is required to release its
security interest in the fixtures and equipment being sold to Buyer.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(j) – Contracts

1. Lease between Powerwave Technologies, Inc. (as successor to Boeing Realty
Company) and Deutsche Bank National Trust Company (as successor to Bankers Trust
Company of California) dated as of December 31, 1998, together with the
following amendments: (a) First Amendment to Lease dated as of May 1, 2004;
(b) Second Amendment to Lease dated as of November 1, 2004; and (c) Third
Amendment to Lease dated as of August 1, 2008.

2. Preventative Maintenance Agreement between Seller and C&L Refrigeration
Corporation dated August 20, 2010. (HVAC System)

3. Agreement between Seller and Schindler Elevator Corporation dated
September 14, 2001, as amended to date. (Elevators)

4. Agreement for Food Services between Seller and California Dining Services
dated as of January 4, 2011. (Café operations)

5. Letter Agreement between Seller and Fire Safety First dated as of March 23,
2010. (Fire suppression)

6. Agreement between Priority Building Services, LLC and Seller dated as of
September 27, 2011. (Janitorial)

7. Agreement between Merchants Landscape Services, Inc. and Seller dated
November 8, 2004. (Landscaping)

8. Agreement between Western Exterminator Company and Seller dated as of May 7,
2008. (Pest Control)

9. Security Officer Service Agreement between Seller and Allied Security, Inc.
dated as of January 1, 2003.

10. Service Agreement between Seller and Accessory Air Compressor System Inc.
dated as of August 26, 2010. (air compressors)

11. Tremco (Roof Maintenance)

12. Amberwick (Hazardous Waste Removal)

13. Access Agreement dated as of March 11, 2008 between Seller and URS
Corporation, as amended by First Amendment dated to be effective March 31, 2009,
which agreement allows URS Corporation to do certain surface and subsurface
sampling on the Property.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(k) – Permits

1. City of Santa Ana business license 194305 for Wholesale, Misc. Schedule 3,
expires March 31, 2012.

2. City of Santa Ana business license 279006 for Commercial Rental 5 –OL,
expires March 31, 2012.

3. Permits 121969, 08492, 092525, 092527 and 092526 for elevators.

4. Registration number FAC59752, California Department of Public Health,
regarding one ex-ray machine used in reliability lab.

5. Permit No. 40119276 and 30126159 from the City of Santa Ana for Subterra
underground vault installed in the front of building; this is a Powerwave
product demonstration.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(l) – Plans

1. As built building drawings created by Gensler. (available on dvd).

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(m) – Warranties

1. 15-year roof warranty from Highland Commercial Roofing, dated December 7,
2009.

2. Warranty on 7.5 ton air conditioning unit from MDB Air, Inc. dated May 17,
2011 – one year warranty.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(n) – Certificate of Occupancy

1. Occupancy No. 80367320 issued April 10, 2002.

2. Occupancy No. 80361136 issued July 28, 2000.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(p) – Environmental Matters

1. Seller uses certain materials listed on attachment 5.1p in its business
operations which is disposes of in accordance with applicable Environment Laws.

2. Access Agreement dated as of March 11, 2008 between Seller and URS
Corporation, as amended by First Amendment dated to be effective March 31, 2009,
which agreement allows URS Corporation to do certain surface and subsurface
sampling on the Property.

3. Remedial activities are being conducted by a former landowner, Bell
Industries, of an adjacent property, 1831 South Ritchey Street, for groundwater
contamination. It is possible that such contamination may have migrated to the
Property.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(aa) – Insurance Policies

1. Property Insurance—Factory Mutual Insurance Company Policy # UB915.

2. General Liability Insurance—Travelers Property and Casualty Company Policy
#6302938P974.

3. Umbrella insurance policy—Travelers Property Casualty Company of America
Policy # CUP2938P974.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(bb) – Parking Spaces

1306 parking spaces including 19 handicap spaces and 1287 regular spaces

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

Schedule 5.1(cc) – Financial Statements

1. Form 10-Q for the quarterly period ended July 3, 2011.

 

Schedule 5.1(cc), Page 1



--------------------------------------------------------------------------------

EXHIBIT A

Real Property

The Vacant Parcel adjacent to 1761-1801 E. St. Andrew Place, Santa Ana,
California 92705 containing approximately 2.87 acres and owned by Seller. Such
parcel is identified as tax parcel number 403-061-06. A full legal description
for the Vacant Parcel will be added to this Agreement prior to Closing.

and

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SANTA ANA, COUNTY
OF ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL A:

PARCEL 6, IN THE CITY OF SANTA ANA, COUNTY OF ORANGE, STATE OF CALIFORNIA,
RECORDED IN BOOK 307 PAGES 40 THROUGH 46 INCLUSIVE OF PARCEL MAPS, RECORDS OF
SAID COUNTY.

EXCEPTING ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERAL SUBSTANCES LYING NOT
LESS THAN FIVE HUNDRED (500) FEET BELOW THE SURFACE OF SAID REAL PROPERTY,
PROVIDED THAT GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE RIGHT TO
GO UPON THE SURFACE OF SAID REAL PROPERTY FOR THE PURPOSE OF EXTRACTING SAID
OIL, GAS OR OTHER HYDROCARBON AND MINERAL SUBSTANCES, NOR FOR ANY PURPOSE IN
CONNECTION THEREWITH, BUT SHALL HAVE THE RIGHT TO EXTRACT AND REMOVE SAID OIL,
GAS AND OTHER HYDROCARBON AND MINERAL SUBSTANCES BY MEANS OF SLANT-DRILLED WELLS
LOCATED ON ADJACENT OR NEARBY LAND, OR BY ANY OTHER MEANS WHICH SHALL NOT
REQUIRE ENTRY UPON THE SURFACE OF SAID REAL PROPERTY BY INSTRUMENT RECORDED BY
SANTA FE LAND IMPROVEMENT COMPANY, A CORPORATION ON September 17, 1985 AS
INSTRUMENT NOS. 85-353684 AND 85-353685 OF OFFICIAL RECORDS.

PARCEL B:

EASEMENTS FOR INGRESS AND EGRESS AS DESCRIBED IN THAT CERTAIN RESERVATION AND
GRANT OF EASEMENTS AND EASEMENT AGREEMENT RECORDED MAY 7, 1998 AS INSTRUMENT NO.
19980279126, OFFICIAL RECORDS AND RE-RECORDED July 16, 1998 AS INSTRUMENT NO.
19980157066, OFFICIAL RECORDS.

PARCEL C:

EASEMENTS FOR INGRESS AND EGRESS AS DESCRIBED IN THAT CERTAIN DECLARATION AND
AGREEMENT OF COVENANTS, EASEMENT RIGHTS, AND MAINTENANCE OBLIGATIONS RECORDED
June 23, 1999 AS INSTRUMENT NO. 19990466463, OFFICIAL RECORDS.

APN: 403-061-03

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

EXHIBIT B

Equipment

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever owned by Seller, now or hereafter affixed or attached
to or installed in the Property (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, together with all additions thereto, substitutions
therefor and replacements thereof, but excluding any and all “equipment” as that
term is defined in the Uniform Commercial Code, personal property and all
computers, trade fixtures, machinery, office, manufacturing and warehouse
equipment which are not necessary to the operation of the buildings which
constitute part of the Property.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Deed

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Sheppard Mullin Richter & Hampton LLP

1300 I Street NW, Washington, DC 20005

Attention: Michele E. Williams

(Space Above for Recorder’s Use)

MAIL TAX STATEMENTS TO:

AGNL Antenna, L.P.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 883-4157

Attn: Gordon J. Whiting

IN ACCORDANCE WITH SECTION 11932 OF THE CALIFORNIA REVENUE AND TAXATION CODE,
GRANTOR HAS DECLARED THE AMOUNT OF TRANSFER TAX WHICH IS DUE BY A SEPARATE
STATEMENT WHICH IS NOT BEING RECORDED WITH THIS DEED.

GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, POWERWAVE
TECHNOLOGIES, INC., a Delaware corporation (“Grantor”), hereby grants to AGNL
ANTENNA, L.P., a Delaware limited partnership (“Grantee”), the real property
(the “Property”) in the County of Orange, State of California, described as
follows:

See Schedule 1 attached hereto and incorporated herein by reference.

SUBJECT TO:

1. All non-delinquent real property taxes and unpaid general and special
assessments.

2. All covenants, conditions, restrictions and other matters of record, and all
matters that are apparent by a survey or physical inspection of the Property.

 

-51-



--------------------------------------------------------------------------------

Grantor has caused this Grant Deed to be duly executed on
                                    .

 

Grantor: POWERWAVE TECHNOLOGIES, INC., a Delaware corporation By:    

Name:

   

Title:

   

 

By:    

Name:

   

Title:

   

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

-52-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

State of California

County of                                 

On                         before me,                                          
           , Notary Public,

(here insert name and title of the officer)

personally appeared                                          
                                                                    

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      

(Seal)

 

-53-



--------------------------------------------------------------------------------

SCHEDULE 1

LEGAL DESCRIPTION

[TO BE ATTACHED]

SCHEDULE 1

Page 1



--------------------------------------------------------------------------------

Document No.:                                            

Date Recorded:                                          , 2011

STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A PART OF THE
PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER

(Pursuant to Section 11932 R&T Code)

To: Registrar Recorder

County of                         , California

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:

Powerwave Technologies, Inc., a Delaware corporation

(as grantor)

AGNL Antenna, L.P., a Delaware limited partnership

(as grantee)

Property described in the accompanying document is located in

( ) unincorporated area of the County of             

( ) City of            .

The amount of tax due on the accompanying document is $            

[            ] Computed on full value of property conveyed, or

[            ] Computed on full value less liens and encumbrances remaining at
time of sale.

 

GRANTOR: Powerwave Technologies, Inc., a Delaware corporation By:    
Printed Name:     Title:    

 

Date:                                  , 2011

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Bill of Sale

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Deutsche Bank Lease SNDA

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

EXHIBIT F

[omitted]

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

EXHIBIT G

Form of FIRPTA Affidavit

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by                                          
   (“Transferor”), the undersigned hereby certifies the following on behalf of
Seller:

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

Transferor’s U.S. employer identification number is:
                                                 ; and

Transferor’s office address is                                              .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated:                                             

 

                                                                  
                    ,

a                                                                       
                By: Name: Its:

NOTICE TO TRANSFEREE (BUYER): You are required by law to retain this Certificate
until the end of the fifth tax year following the tax year in which the transfer
takes place and make the Certificate available to the Internal Revenue Service
if requested to do so during that period.

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Owner’s Affidavit

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

EXHIBIT I

Form of Tenant Waiver Letter

[TENANT NAME]

[Tenant address]

                         , 20            

AGNL                 , L.L.C.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue

26th Floor

New York, NY 10167-0094

Attn: Gordon J. Whiting

Re:         Lease Agreement, dated as of                        , 20        ,
between AGNL             , L.L.C., a Delaware limited liability company
(“Landlord”), and                     ., a                     (“Tenant”) (the
“Lease”)

Ladies and Gentlemen:

In consideration of the execution and delivery of the above-referenced Lease by
                        (“Landlord”),                     (“Tenant”) hereby
covenants and agrees with Landlord that, in connection with the closing of a
Loan (as defined in the Lease), Tenant shall execute and deliver to Landlord a
letter in substantially the form attached hereto as Exhibit A.

 

                    Very truly yours,                     [TENANT NAME],
                    a                                     

                    By:

      Name:       Title:    

 

Exhibit I, Page 1



--------------------------------------------------------------------------------

EXHIBIT “A”

[TENANT NAME]

[Tenant address]

                                 , 20            

AGNL             , L.L.C.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue

26th Floor

New York, NY 10167-0094

Attn: Gordon J. Whiting

Re:         Lease Agreement, dated as of                                ,
20        , between AGNL             , L.L.C., a Delaware limited liability
company (“Landlord”), and             ., a             (“Tenant”) (the “Lease”)

Ladies and Gentlemen:

Reference is made to that certain $         loan (the “Loan”) made by (“Lender”)
to                             (“Landlord”), which Loan is secured by, inter
alia, a certain [Mortgage] of even date herewith (the “Mortgage”) encumbering
certain property located at                         (the “Property”), which
Property is leased to                         (“Tenant”) pursuant to the above
referenced Lease.

In consideration of the execution and delivery of the Lease by Landlord and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Tenant hereby covenants and agrees with Landlord that, in
the event Tenant or any Affiliate (as hereinafter defined) of Tenant purchases
the interest of Lender in the Loan, Tenant or such Affiliate will not exercise
any of the remedies provided to Lender under the Mortgage or any of the other
documents evidencing or securing the Loan if and so long as an Event of Default
exists and is continuing under the Lease.

For the purposes hereof, the term “Affiliate” shall mean, with respect to a
corporation, (i) any officer or director thereof and any person, trust,
corporation, partnership, venture or other entity who or which is, directly or
indirectly, the beneficial owner of more than 10% of any class of shares or
other equity security of such corporation, or (ii) any person, trust,
corporation, partnership, venture or other entity which, directly or indirectly
controls or is controlled by or under common control with such corporation, or
(iii) any general partner, general partner of a general partner, partnership
with a common general partner, or co-venturer of or with any person or entity
described in (i) or (ii) above, or (iv) if any general partner or co venturer is
a corporation, any person, trust, corporation, partnership, venture or other
entity which is an Affiliate as defined above of such corporation, or (v) if any
of the foregoing is a natural person, his or her parents, spouse, children,
siblings and their children, and spouse’s parents, children, siblings and their
children.

 

Exhibit I, Page 2



--------------------------------------------------------------------------------

“Controls”, “controlled by” and “under common control with” each refers to the
effective power, directly or indirectly, to direct or cause the direction of the
management and policies of the person, trust, corporation, partnership, venture
or other entity in question, whether by contract or otherwise.

 

                    Very truly yours,

                    [TENANT NAME],

                    a                                     

                    By:

      Name:       Title:    

 

Exhibit I, Page 3



--------------------------------------------------------------------------------

EXHIBIT J

Deutsche Bank Leased Premises

The premises leased from Seller to Deutsche Bank under the Deutsche Bank Lease,
consisting of approximately 109,777 rentable square feet, on portions of the
ground and second floors of the office building located at 1801 E. St. Andrew
Place, Santa Ana, California